Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	This Final Office action is in response to the application filed on June 8th, 2017 and in response to Applicant’s Arguments/Remarks filed on July 8th, 2020. Claims 1-3, 8-11 and 21 are pending.
Priority
3.	Application 15/617,810 was filed on June 8th, 2017 which claims priority to Korean Application No. 10-2017-0035521 filed on March 21st, 2017. 
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant states that the prior art doesn’t disclose the amended claim language.  Examiner disagrees with the applicant’s conclusion that the pending claims as amended are in condition for allowance, as the amended claims have been considered but applicant’s arguments are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "monitored situation information.”  There is insufficient antecedent basis for this limitation in the claim. Further, Examiner notes that the claim language is unclear what specifically is being done, what specifically this monitored situation information is and how it came to be included in the claim limitations. The specification does not particularly point out and distinctly claim or define/describe what the “monitored situation information” is.  
Appropriate correction is required.
Claim 23 which is dependent on rejected claim 22 are further rejected as dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,778,813 to Shenfield et al. (hereinafter Shenfield) in view of US2018/0012003 to Asulin et al. (hereinafter Asulin)
As per claim 1
Shenfield discloses a mobile terminal, comprising (mobile user equipment: col. 2, lines 31-36): 
a memory configured to store a plurality of functions of the mobile terminal (col. 2, lines 49-56); and 
a controller configured to: 
learn a usage pattern of a legitimate user for a specific function (col. 5, line 60- col. 6, line 29),
set the usage pattern of the legitimate user as a pre-learned pattern corresponding to the specific function (col. 5, line 60- col. 6, line 29), 
execute the specific function in a first mode having a first security standard when the user is the legitimate user (col. 5, lines 13-33 and col. 6, lines 30-39), 
execute the specific function in a second mode having a second security standard higher than the first security standard when the user of the user input is not the legitimate user (other users: col. 7, lines 8-11). 
Shenfield does not specifically teach learn a usage pattern of a legitimate user for a specific function by monitoring user patterns inputted to the mobile terminal for executing the specific function, and an artificial intelligence processor configured to: 
extract common components and difference components from a plurality of usage patterns, and classify a plurality of usage patterns based on the extracted common components and difference components; and determine whether the user has legitimate rights by calculating a probability corresponding to execute the specific function by the legitimate user for each extracted common component, wherein the controller is further configured to execute the specific function in any one of a plurality of operation modes having different security levels based on the determination result.
Asulin teaches learn a usage pattern of a legitimate user for a specific function by monitoring user patterns inputted to the mobile terminal for executing the specific function (paragraphs [0038 and 0062]), and 
execute the specific function in a first mode having a first security standard when the user is the legitimate user (paragraphs [0041, 0046 and 0057]), and 

an artificial intelligence processor configured to: extract common components and difference components from a plurality of usage patterns, and classify a plurality of usage patterns based on the extracted common components and difference components (paragraph [0040]) and paragraph [0062]),; and
determine whether the user has legitimate rights by calculating a probability corresponding to execute the specific function by the legitimate user for each extracted common component (An aggregate score may be used to determine whether the user is legitimate and/or authorized, and may be calculated by combining the similarity and/or confidence scores from the analysis individual screen regions, such as clusters, optionally with scores of user interaction for path models created travelling between screen regions: paragraph [0041] and paragraphs [0042, 0053, 0057, 0063]). Examiner notes that Asulin teaches determining a probability corresponding to execute the specific function (similarity and or confidence scores) for each extracted common component (analysis individual screen regions) to determine whether the user has legitimate rights (determine whether the user is legitimate and/or authorized)
wherein the controller is further configured to execute the specific function in any one of a plurality of operation modes having different security levels based on the determination result (paragraphs [0041, 0046 and 0057]).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield to include learn a usage pattern of a legitimate user for a specific function by monitoring user patterns inputted to the mobile terminal for executing the specific function, and an artificial intelligence processor configured to: 
extract common components and difference components from a plurality of usage patterns, and classify a plurality of usage patterns based on the extracted common components and difference components; and determine whether the user has legitimate rights by calculating a probability corresponding to execute the specific function by the legitimate user for each extracted common component, wherein the controller is further configured to execute the specific function in any one of a plurality of operation modes having different security levels based on the determination result as taught by Asulin to combine prior art elements according to known methods to enhance user authentication using behaviometrics (paragraph [0037]).

As per claim 2
Shenfield discloses a touch sensor configured to detect a touch, wherein the user input is a touch input detected by the touch sensor (touch screen, reactive to finger touches, gestures, etc.: col. 3, lines 1-7). 

As per claim 3
Shenfield discloses the controller is further configured to: analyze a touch area of the touch input, a touch pressure of the touch input, a touch speed of the touch input, information on a finger applying the touch input, the number of touches of the touch input, or touch type of the touch input (col. 4, lines 41- col. 5, line 4).


	Shenfield discloses the pre-learned pattern further includes a number of times of the inputs, an input type of the inputs, or an input method of the inputs (col. 7, lines 57-col. 8, line 19). 	

8.	Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,778,813 to Shenfield et al. (hereinafter Shenfield) in view of US2018/0012003 to Asulin et al. (hereinafter Asulin) further in view of US Patent 9,483,628 to Chatterton et al. (hereinafter Chatterton).
As per claim 8
Shenfield and Asulin do not specifically teach the second mode is a mode in which an operation related to some of a plurality of menus related to the function is limited.
Chatterton teaches the second mode is a mode in which an operation related to some of a plurality of menus related to the function is limited (col. 2 lines 20-50).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield and Asulin to include the second mode is a mode in which an operation related to some of a plurality of menus related to the function is limited as taught by Chatterton to combine prior art elements according to known methods to enhance device security.

9.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,778,813 to Shenfield et al. (hereinafter Shenfield) in view of US2018/0012003 to Asulin et al. (hereinafter Asulin) in view of US Patent 9,483,628 to Chatterton et al. (hereinafter Chatterton) further in view of US Patent 9,319,221 to Awad et al. (hereinafter Awad).
As per claim 9
Shenfield, Asulin, and Chatterton do not specifically teach the controller is further configured to: output notification information for requesting additional authentication when an execution request for an operation related to the limited menus is received. Chatterton teaches requiring additional authentication (col. 5, lines 21-38 and col. 6, lines 46-59).
Awad teaches the controller is further configured to: output notification information for requesting additional authentication when an execution request for an operation related to the limited menus is received (col. 8, lines 2-21).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield, Asulin, and Chatterton to include the monitor the user input occurs 

As per claim 10
Shenfield, Asulin, and Chatterton do not specifically teach the controller is further configured to: execute the operation related to the limited menus when the additional authentication is performed.
Awad teaches the controller is further configured to: execute the operation related to the limited menus when the additional authentication is performed (col. 8, lines 2-21).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield, Asulin, and Chatterton to include the controller is further configured to: execute the operation related to the limited menus when the additional authentication is performed as taught by Awad to combine prior art elements according to known methods to enhance device security.

As per claim 11
Shenfield, Asulin, and Chatterton do not specifically teach the mobile terminal operates in any one state of a locked state and a released state, wherein the locked state is where an operation of the mobile terminal is limited according to a user input and the released state is where operation control of the mobile terminal is available according to a user input; and wherein the controller is further configured to: select any one of a plurality of operation modes having different security levels based on user input applied during the locked state, the selecting occurring when the locked state is switched to the released state based on the user input received during the locked state.
Awad teaches the mobile terminal operates in any one state of a locked state and a released state, wherein the locked state is where an operation of the mobile terminal is limited according to a user input and the released state is where operation control of the mobile terminal is available according to a user input; and wherein the controller is further configured to: select any one of a plurality of operation modes having different security levels based on user input applied during the locked state, the selecting occurring when the locked state is switched to the released state based on the user input received during the locked state (col. 2, lines 33-59 and col. 8, lines 2-21).
Therefore it would have been obvious to one skilled in the art at the time of filing to modify Shenfield, Asulin, and Chatterton to include the controller is further configured to: execute the operation related to the limited menus when the additional authentication is performed as taught by Awad to combine prior art elements according to known methods to enhance device security.





Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






June 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693